Per Curiam.
The appellant, Sherman, was the lessor, and the appellees the lessees, of certain premises. During the time the lessees were occupying, under the lease, Sher*419man caused Helwig, the other appellant, to tear out a brick wall of the house so occupied by the appellees for a book and job printing office.
TI. G. Newcomb and J. S. Tarkington, for the appellants.
Damages were claimed for this act by the lessees. Trial by a jury; verdict and judgment for 100 dollars.
The evidence tends to sustain the verdict, and whatever we might decide upon that evidence if we were sitting as triers, we cannot, under repeated decisions of this Court, disturb the verdict now.
The only question made is upon the sufficiency of the evidence.
The judgment is affirmed with 1 per cent, damages and costs.